Citation Nr: 0214240	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
brachial plexopathy, status post total right shoulder 
arthroplasty at a Department of Veterans Affairs (VA) 
facility in March 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active duty from December 1943 to January 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) that denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for brachial plexopathy, 
status post total right shoulder arthroplasty at a VA 
facility in March 2000.

In October 2001, the Board remanded the matter for due 
process considerations and to obtain additional development.  
Upon completing the requested development, the RO has 
returned the case to the Board for review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran currently has a brachial plexus injury of the 
right shoulder.

3.  The manifestation of the brachial plexus injury was 
caused by a total right shoulder arthroscopy, surgical 
treatment furnished by VA.

4.  When resolving doubt in the veteran's favor, the 
manifestation of the brachial plexus injury was not a 
reasonably foreseeable event.



CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for brachial plexopathy, 
status post total right shoulder arthroplasty at a VA 
facility in March 2000 have been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters to the 
veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), an April 10, 
2001, RO letter apprised the veteran of the development the 
VA would attempt to perform, and the evidence the veteran 
needed to provide.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's relevant VA hospital and 
outpatient treatment.  The veteran has not indicated that 
there is any private treatment reports that could be 
obtained.  Further, the veteran has been afforded a VA 
examination in relation to the status of matters at issue and 
a separate medical opinion has been obtained.  The duty to 
assist the veteran to obtain the information and evidence 
necessary to substantiate his claim has been fulfilled.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

By application received in July 2000, the veteran avers that 
as a result of surgery which was conducted at a VA medical 
facility he loss the use of his right shoulder, arm, and 
hand.  He therefore seeks disability compensation under the 
provisions of Section 1151.  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204, September 26, 1996, 110 Stat. 2926.  In 
pertinent part, § 1151 was amended as follows: (a) 
Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this Section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in Section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358 (c)(1) and (c)(2). 

Under 38 C.F.R. § 3.358(c)(3), compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  Necessary consequences 
are those that are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered. 

In the instant case, the veteran filed his application in 
July 2000, after the effective date of the amended Section 
1151 which reincorporated the fault requirement.  See 38 
U.S.C.A. § 1151(a)(1) (West 1991); Pub. L. No. 104-24, Title 
IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to Section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is applicable to 
the veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107. 

Upon review of the positive and negative evidence of record, 
the Board finds the evidence is in relative equipoise.  The 
requirements for entitlement to disability compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
brachial plexopathy, status post total right shoulder 
arthroplasty at a VA facility in March 2000 have been met. 

Initially, the Board notes that the record establishes that 
the veteran currently has brachial plexopathy as a result of 
undergoing a total right shoulder arthroplasty at a VA 
facility in March 2000.  The evidence in this regard is not 
in dispute.  A VA outpatient treatment report dated February 
23, 2000, shows that historically the veteran received 
treatment for pain of the right shoulder.  The treatment 
report shows the veteran was treated with injections and 
right shoulder decompression.  It was also noted that he was 
scheduled for surgery of the right shoulder.  On March 2, 
2000, the veteran underwent a right total shoulder 
arthroplasty.  A VA treatment report dated March 3, 2000, 
notes right total shoulder arthroplasty with neurologic 
deficit and that the veteran was told that he most likely had 
a nerve traction injury.  A VA outpatient report dated in 
late March 2000 indicates that the veteran had a brachial 
plexus injury and a September 2000 electromyogram report 
notes evidence of right brachial plexopathy with evidence of 
partial reinnervation since a prior June 2000 electromyogram.  
Further, on VA examination in December 2001, E.W., M.D., 
wrote that the veteran's nerve dysfunction of the right is 
related to the arthroplasty that was carried out and that the 
disability had not improved substantially in 21 months.  
Accordingly, the evidence shows that the veteran has 
additional disability, not the result of willful misconduct, 
and that the disability was caused by VA medical or surgical 
treatment.  

Consequently, the ultimate disposition of this case rests 
upon whether the proximate cause of the disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, or medical or surgical 
treatment; or if the proximate cause of the disability was an 
event not reasonably foreseeable.

In this regard, the record contains positive and negative 
evidence associated with the veteran's claim; thus, the 
benefit-of-the-doubt doctrine is for application.  When 
resolving all doubt in the veteran's favor, the Board finds 
that the occurrence of the veteran's brachial plexus injury 
was an event not reasonably foreseeable and is due to VA 
surgical treatment.  

In pertinent part, the medical evidence shows the veteran 
presented with a long history of right shoulder pain and 
after being informed of the risks, complications, benefits, 
alternatives, including bleeding, infection, and nerve or 
vessel injury, the veteran elected to and gave written 
consent to undergo a right total shoulder arthroplasty.  As 
previously noted, the veteran was hospitalized by the VA in 
March 2000 and underwent a total right shoulder arthroplasty.  
While no surgical complications were indicated, hospital 
reports, following surgery, show that the veteran was noted 
to have a dense ulnar and radial based palsy and that he had 
no sensation in his ulnar or radial digits.  A VA 
hospitalization progress note dated the day following the 
surgery provided an assessment of status post right total 
shoulder arthroplasty with neurologic deficit, most likely a 
nerve traction injury. 


On VA examination in December 2001, E.W., M.D., reported that 
the veteran's right shoulder had been replaced and that he 
had trouble with the function of the right hand and could not 
adequately use the arm.  The veteran reportedly had 
difficulty with picking things up with the hand and numbness 
of the whole distal hand to the elbow, but he could feel 
pinprick in the area.  He also reportedly had really become 
left-handed.  It was noted that the veteran had ulnar nerve 
palsy on the side and to some degree a radial nerve injury as 
well.  Examination revealed the veteran could not elevate his 
arm overhead well on the right or place the arm behind his 
back due to shoulder discomfort.  Deep tendon reflexes were 
absent in the right arm; he had ulnar nerve palsy on the 
right in that he could not abduct the fingers nor could he 
pick fine objects up with the hand; and he had some radial 
nerve dysfunction.  The examiner also reported that the 
veteran had bilateral carpal tunnel syndrome but he did not 
believe that the repair of the carpal tunnel syndrome would 
have anything at all to do with his ulnar nerve dysfunction 
on the right.  He concluded that the veteran's symptoms were 
all related to the arthroplasty that was carried out and that 
they had not improved substantially in 21 months.  The 
examiner then stated that he questioned whether the brachial 
plexus injury was due to fault or negligence of the VA 
surgical treatment.  

In a separate medical opinion, R.C.B., Jr., M.D., wrote the 
question of whether or not the brachial plexus injury was 
related to the shoulder arthroscopy is a rare one.  The 
physician stated while it does occur, it would not be 
something that the patient would normally be talked to about 
as a relatively common complication that would happen with 
this type of surgery.  While R.C.B. stated he could not 
comment on why the injury happened to the veteran, he could 
say that the complication was a very uncommon one.

Based on the foregoing evidence, the Board finds that the 
positive and negative evidence is in relative equipoise.  
While the record shows that the veteran was provided with 
informed consent prior to undergoing the elective total right 
shoulder arthroplasty procedure and that he was informed of 
risks, complications, benefits, and alternatives to include 
nerve or vessel injury resulting therefrom, it also shows 
that the occurrence of a brachial plexus injury is a rare 
complication resulting from the type of surgery the veteran 
received and that it would not have been something that would 
have been disclosed when obtaining the veteran's consent.  
Accordingly, when resolving doubt in the veteran's favor, the 
manifestation of the brachial plexus injury was an 
unforeseeable event occurring from VA surgical treatment.  In 
addition, while VA hospital reports following surgery show 
that the veteran's total right shoulder arthroplasty was 
accomplished without complication and in December 2001 the 
examiner stated that he questioned whether the brachial 
plexus injury was due to fault or negligence of the VA 
surgical treatment, the evidence also shows that the 
veteran's brachial plexus manifested as a result of that 
surgery and that he could not comment on why it happened to 
the veteran but this type of complication was a very uncommon 
one.  When resolving doubt in the veteran's favor, the 
evidence demonstrates that the brachial plexus injury is due 
to VA surgical treatment and was unforeseeable.

Given the foregoing, the requirements for disability 
compensation pursuant to the provisions of Section 1151 for 
brachial plexopathy, status post total right shoulder 
arthroplasty have been met.  The appeal is granted.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for brachial plexopathy, status post total 
right shoulder arthroplasty at a VA facility in March 2000 is 
granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

